Case 1:18-cv-00950-LO-JFA Document 162-19 Filed 05/22/19 Page 1 of 4 PageID# 4246




                                                                                  JENNIFER A. GOLINVEAUX
                                                                                                         Partner
                                                                                                 (415) 591-1506
                                                                                      jgolinveaux@winston.com

  January 31, 2019

  Jeffrey M. Gould
  Oppenheim & Zebrak LLP
  5225 Wisconsin Ave. NW, Ste. 503
  Washington, DC 20015
  Tel.: (202) 851-4526
  Email: jeff@oandzlaw.com

        Re:      Sony Music Entm’t, et al., v. Cox Commc’ns, Inc., et al., 1:18-cv-00650-LO-JFA

  Dear Jeff:

  This letter responds to your January 28 and 29, 2019 series of emails.
          1. Search Terms. As we have repeatedly explained, the parties never agreed to broad
  exchanges of search terms, and we disagree that exchanging search terms is either required, or
  appropriate, in this case. Rather, Plaintiffs specifically offered to identify search terms and
  custodians as a way to address disputes regarding certain of Cox’s document requests to which
  Plaintiffs initially objected. To date, however, Plaintiffs have failed to provide any more details
  about their proposal, and have not provided the proposed search terms. Because Cox has already
  largely completed its ESI searching, the approach you suggest is impractical.
              2. Plaintiffs’ PII proposal and Identification of Subscribers.
          Regarding your proposal for handling PII, Cox will agree to provide a unique identifier
  for each subscriber for whom Cox received an infringement notice from Plaintiffs during the
  relevant time period, along with associated information in the notice or notices, including the
  date and IP address. Cox does not keep records in the regular course of business that associate
  infringement notices with the subscriber’s city and state, nor is it clear what relevance that
  information has to the issues in this case. If necessary, we can meet and confer on this issue.
          With respect to Second RFPs No. 1[67],1 as you know, an IP address is not a
  “subscriber,” so your email does not “clarify” but substantively changes the request. Even so,
  Cox’s other objections—which your letter does not address—would still apply in full to the
  changed request, which is unduly burdensome, seeks information that is irrelevant including
  because it is far outside the relevant time period, and is not proportional to the needs of this case.
  Plaintiffs’ Interrogatory No. 3 is over-broad, unduly burdensome, and not proportional for the
  same reasons that the Court gave when it rejected Plaintiffs’ motion to compel production of all

  1
      Your email mis-numbers Plaintiffs Second RFP No. 1, which is Plaintiffs’ 67th document request, as RFP 1[76].
Case 1:18-cv-00950-LO-JFA Document 162-19 Filed 05/22/19 Page 2 of 4 PageID# 4247

                                                                                      Jeffrey Gould
                                                                           Oppenheim & Zebrak LLP
                                                                                   January 31, 2019


  copyright infringement notices from 2010 through 2014. This request seeks essentially the same
  information, also “for a five-year period from anybody about any subscriber,” and “asks for way
  too much information for an extended period of time.” Hearing Tr. (Motion to Compel) at 24. In
  addition, as we have explained, Cox has no way of knowing whether copyrights are “owned or
  controlled by a record company or music publisher.” Cox was and remains willing to meet and
  confer and will consider a good faith proposal by Plaintiffs to reasonably narrow this request to
  seek information that is “directly relevant to the claims in this case,” Hearing Tr. at 25.
          With respect to RFP 57 and Interrogatory No. 10, we have discussed these requests in
  detail with our client and confirm that Cox does not maintain data in this manner, does not track
  revenues and profits on a per-subscriber basis, and does not maintain the information Plaintiffs
  seek in the ordinary course of its business. For at least these reasons, and as stated in Cox’s
  objections, Interrogatory No. 10 seeks information and purports to require Cox to perform
  complex financial calculations that are properly the subject of expert testimony. As discussed
  below in regard to Plaintiffs’ RFPs 54 and 55, Cox has agreed to confer with Plaintiffs regarding
  information that is sufficient to permit Plaintiffs’ experts to perform these calculations.
         With respect to RFPs Nos. 33, 34, and 35, since you do not identify any specific issues
  with these requests, we presume that these are also addressed by your PII proposal, discussed
  above. If any issues remain with respect to these requests, please identify them.
         3. Scope of Cox’s Responses.
          With respect to RFP 10, 23, and 38, Cox has agreed to produce documents concerning
  alleged infringement of Plaintiffs’ works in suit during the relevant time period (RFP 10);
  documents comprising Cox’s communications with its customers regarding Plaintiffs’ copyright
  infringement notices at issue, together with Cox’s policies for forwarding notices during the
  period 2010-2014 (RFP 23); and documents concerning its investigations into Plaintiffs’
  infringement allegations during Plaintiffs’ Claim Period. We also refer you to our January 11,
  2019 letter explaining our objections and describing what Cox has agreed to produce. With
  respect to RFP 39, in addition to documents showing the number of subscribers Cox terminated
  in response to Plaintiffs’ notices at issue, Cox will supplement its response in light of the Court’s
  January 25, 2019 ruling, and will produce information regarding terminations in accordance with
  the Court’s order. We note that, contrary to your email below, the parties have never “discussed”
  these requests. Rather, you listed them, by number, in a string listing dozens of other request
  numbers, and simply demanded that Cox withdraw its objections to all of the listed requests.
  Indeed, although we have repeatedly offered to discuss the particular requests you listed, you
  have declined to do so. As we explained previously, as with Plaintiffs’ request for all copyright
  infringement notices from 2010 through 2014—which the Court held was overbroad, unduly
  burdensome and not proportional to the needs of the case—these requests seek essentially the
  same information, also “for a five-year period from anybody about any subscriber”, and “ask[]
  for way too much information for an extended period of time.” Hearing Tr. (Motion to Compel)
  at 24. Cox was and remains willing to meet and confer and will consider a good faith proposal by
  Plaintiffs to reasonably narrow these requests to seek information that is “directly relevant to the
  claims in this case,” Hearing Tr. at 25.


                                                   2
Case 1:18-cv-00950-LO-JFA Document 162-19 Filed 05/22/19 Page 3 of 4 PageID# 4248

                                                                                      Jeffrey Gould
                                                                           Oppenheim & Zebrak LLP
                                                                                   January 31, 2019


          With respect to RFP 47, you mischaracterize Cox’s position: as we stated in our
  January 11 letter, Cox agreed that if Plaintiffs proposed a reasonable narrowing of this over-
  broad request for “all documents concerning the DMCA,” Cox would work with Plaintiffs to
  arrive at a reasonable scope. Plaintiffs have never proposed any narrowing. Notwithstanding, in
  addition to producing copies of Cox’s written DMCA policies from 2010-2014, Cox has agreed
  to produce documents sufficient to show all of Cox’s policies (including DMCA policies)
  concerning copyright infringement that were in effect during Plaintiffs’ Claim Period; as we
  have repeatedly made clear, Cox will search for and review documents from 2010 through 2014
  to locate such documents. Cox also agreed to produce documents sufficient to show how Cox
  communicated its policies (including DMCA policies) concerning copyright infringement to
  subscribers during 2010-2014. Please clarify what else Plaintiffs are looking for.
         Concerning RFP 48, Cox will produce responsive non-privileged documents, exclusive of
  copyright infringement notices from outside Plaintiffs’ Claim Period, concerning Plaintiffs and
  copyright infringement.
          With respect to RFP 54 and 55, we have discussed these requests in detail with our client,
  and Cox confirms that it does not maintain documents responsive to these requests in the
  ordinary course of business. Furthermore, Cox has already agreed to provide information about
  the pricing of each of the different levels of internet services it offered during the relevant time,
  as well as the number of Cox Internet subscribers, and the average length of time Cox retained
  subscribers. Cox has also produced documents reflecting Cox’s calculations of revenues and
  costs for its Internet division during 2011-2014. This information is more than sufficient to show
  that Cox offered different levels of Internet service for different fees, which is the only theory of
  relevance your email articulates for any of these overbroad, unduly burdensome, and
  disproportionate requests. If you seek additional information, please clarify what it is you are
  seeking.
         4. Plaintiffs’ Second Sets of Discovery Requests
          Plaintiffs’ Second RFPs Nos. 3[69], 4[70], and 6[72] improperly seek, as documents,
  interrogatory responses from a different litigation, concerning different Plaintiffs, different
  works, and a different relevant time period. Plaintiffs refusal to simply propound interrogatories
  of their own (as well as their own document requests) is particularly puzzling in light of the
  Court’s admonition that Plaintiffs must “plow [their] own road in this case.” Notwithstanding,
  and without waiving its objections, Cox will agree to supplement its responses and will produce
  copies of Cox’s responses to BMG Interrogatories Nos. 3, 4, and 7 in the BMG litigation. Cox
  will also produce copies of the documents referenced in those responses.
          Cox stands on its objections to Plaintiffs’ Second Interrogatories Nos. 1[13] and 4[16],
  since those requests are overbroad, unduly burdensome and not proportional to the needs of the
  case in seeking information “for a five-year period from anybody about any subscriber”, and
  “ask[] for way too much information for an extended period of time.” Hearing Tr. (Motion to
  Compel) at 24. Cox was and remains willing to meet and confer and will consider a good faith
  proposal by Plaintiffs to reasonably narrow these requests to seek information that is “directly
  relevant to the claims in this case,” Hearing Tr. at 25. We also note that, far from addressing

                                                    3
Case 1:18-cv-00950-LO-JFA Document 162-19 Filed 05/22/19 Page 4 of 4 PageID# 4249

                                                                                   Jeffrey Gould
                                                                        Oppenheim & Zebrak LLP
                                                                                January 31, 2019


  Cox’s vagueness objection to Second Rog No. 1[13], your January 9 letter simply attempted to
  redefine the term “copyright holder” to include any third party notice sender. That letter’s
  conclusory statement that the information is relevant to “considerations for a jury while awarding
  damages” also fails to explain how the information is relevant—either with as it concerns actual
  copyright holders, or third-party notice senders.
         Cox will agree to supplement its response to Plaintiffs’ Second Interrogatory No. 3[15].
         5. Plaintiffs’ Requests for Clarification
          As stated in Cox’s objections and response to Plaintiffs’ lengthy, vague and ambiguous,
  compound, and confusing RFP 16, Cox will produce documents sufficient to show or identify
  Cox’s copyright infringement related policies in effect during Plaintiffs’ Claim Period, and has
  identified current or former employees with responsibility for designing, developing, or
  implementing Cox’s policies and protocols for addressing allegations of copyright infringement
  through Cox’s network. To the extent particular documents in the categories you enumerate in
  your email are responsive, they will be produced as stated in Cox’s response.
         With respect to RFP 24, in addition to agreeing to produce responsive, non-privileged
  documents concerning Cox’s policies that were in effect during Plaintiffs’ Claim Period—for
  which Cox will search and review documents going back to 2008—Cox will search for and
  produce responsive, non-privileged documents concerning caps placed on the number of notices
  submitted by Plaintiffs, going back to 2008.
          With respect to RFP 28, Cox’s supplemental response seems clear, but we confirm that
  Cox agrees to search for and produce responsive, non-privileged documents, including but not
  limited to the categories you enumerate in your email.
          With respect to RFP 46, Cox is not withholding otherwise responsive documents on bases
  other than privilege or work product.

  Sincerely,



  Jennifer Golinveaux
  Winston & Strawn LL




                                                  4
